                        Case 1:18-cv-07871-NRB Document 11 Filed 11/14/18 Page 1 of 1


                                                        m
                                              ORTIZ &ORTIZ
                                                           LLP

                                                     Attorneys at Law
                                              32-72 Steinway Street, Suite 402
                                                 Astoria, New York 11103


Frank A. Ortiz (1931-2016)                                                                           Tel. (718) 522-1117
Norma E. Ortiz*                                                                                      Fax (718) 596-1302
                                                                                                email@ortizandortiz.com

Martha J. de Jesus*
• (Admitted in New York and New Jersey)




                                                                           November 14, 2018



              Hon. Naomi Reice Buchwald
              United States District Judge
              Southern District of New York
              500 Pearl Street
              New York, New York 10007
                                                                   Re:     Noble v. Mount Olivet Church
                                                                           Civil Case No. 18-cv-07871

             Dear Judge Buchwald:

                     Please accept my apology for not appearing at the conference scheduled before you
             today. I have had three members of my staff search our email software Outlook, including the
             emails that were deleted, and no one can locate the notice sent by the court of the conference.
             Since we receive many court notices through ECF, we are accustomed to monitoring our emails
             at multiple times during the day for notifications from the court and our adversaries. However,
             since we have received a prior email notification in this case, I presume that the error must rest
             with our system. Please pardon any inconvenience our absence caused you and your staff.


                                                                           Very truly yours,


                                                                           Norma E. Ortiz

             cc: Francis Hemmings, Esq.
